
	

113 HR 5568 IH: B-On-Time Student Loan Relief Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5568
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Castro of Texas introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to direct the Secretary of Education to award
			 interest-free student loans to certain students, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the B-On-Time Student Loan Relief Act of 2014.
		2.B-On-Time Loans and Loan ForgivenessTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the
			 end the following new part:
			
				JB-On-Time Loans
					499A.Loan requirements
						(a)In generalThe Secretary shall carry out a program to—
							(1)award loans with an applicable rate of interest of zero to eligible students for study at an
			 institution of higher education; and
							(2)forgive the outstanding principal on such loans awarded to students who meet the requirements of
			 subsection (c).
							(b)Student eligibility for loansTo be eligible to receive a loan under subsection (a)(1), a student shall meet any requirements
			 that the Secretary may require, which shall include requirements that the
			 student—
							(1)
								(A)has graduated on or after the 2013–2014 school year from a secondary school in the United States or
			 a secondary school operated by the Department of Defense, or its
			 equivalent; or
								(B)has earned an associate’s degree from an institution of higher education on or after May 1, 2013;
								(2)has not earned a bachelor’s degree;
							(3)is enrolled as a full-time student in an undergraduate degree or certificate program at an
			 institution of higher education; and
							(4)has completed a FAFSA and meets the requirements of section 484(a).
							(c)Student eligibility for loan forgivenessTo be eligible to receive loan forgiveness under subsection (a)(2), a student shall meet any
			 requirements that the Secretary may require, which shall include
			 requirements that the student—
							(1)receives a bachelor’s degree within a set timeframe, as determined by the Secretary;
							(2)while enrolled at the program of study at an institution of higher education for which the student
			 received a loan under subsection (a)(1)—
								(A)has maintained a certain grade point average; or
								(B)has majored in a science, technology, engineering, or mathematics field; and
								(3)meets any other requirements as determined by the Secretary.(d)PriorityThe Secretary shall award loans under subsection (a)(1) and grant loan forgiveness under subsection
			 (a)(2) on a first-come, first-served basis, and subject to the
			 availability of appropriations.
						(e)Rule of ConstructionNothing in this section shall be construed to prohibit a student from applying for other financial
			 assistance under this title.
						(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015 and each succeeding fiscal year through fiscal year 2024.
						.
		
